Name: Commission Regulation (EEC) No 398/90 of 15 February 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 42/50 Official Journal of the European Communities 16. 2. 90 COMMISSION REGULATION (EEC) No 398/90 of 15 February 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 380/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation {EEC) No 339/90 Q ; Whereas, in the absence of the target price for the 1990/91 marketing year for olza and rape seed, the abate ­ ment of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 339/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 f) is as set out in Annex III for sunflower seed harvested in Spain. 3 . - The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ( l0) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza and rape will be confirmed or replaced as from 16 February 1990 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed . Article 2 This Regulation shall enter into force on - 16 February 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 280, 29 . 9. 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . 4) OJ No L 41 , 15 . 2. 1990, p. 16 . (*) OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 197, 26. 7 . 1988, p . 10 . Ã  OJ No L 37, 9 . 2. 1990, p . 14 . (8) OJ No L 266, 28 . 9 . 1983 , p . 1 . 0 OJ No L 53, 1 . 3 . 1986, p . 47 . H OJ No L 183, 3 . 7 . 1987, p . 18 . 16. 2. 90 Official Journal of the European Communities No L 42/51 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg, Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period ?(') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 1,170 0,000 25,404 1,170 0,000 25,482 1,170 0,000 25,469 1,170 0,000 25,813 1,170 0,000 23,047 1,770 0,000 22,000 2. Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)   United Kingdom ( £)  Italy (Lit)  Greece (Dr) 60,25 67,01 1 226,68 193,48 226,86 21,534 16,214 42 489 4 532,72 60,44 67,22 1 230,45 194,05 227,56 21,598 16,248 42 613 4 537,79 60,41 67,18 1 229,82 193,91 227,44 21,582 16,192 42 577 4 502,26 61,26 68,09 1 246,43 196,58 230,51 21,879 16,419 43 168 4 549,51 54,79 60,79 1 112,87 174,86 205,81 19,462 14,118 38 322 3 937,32 52,51 58,25 1 062,31 166,90 196,42 18.576 13.577 37 840 4 309,08 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 178,89 3 578,40 178,89 3 590,64 178,89 3 585,31 178,89 3 631,20 178,89 3 211,48 270,63 3 119,89 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 5 286,33 0,00 5 301,07 0,00 5 286,21 0,00 5 339,53 0,00 4 767,42 0,00 4 707,73 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application ot the system of maximum guaranteed quantities. No L 42/52 Official Journal of the European Communities 16. 2. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg, Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,670 2,500 27,904 3,670 2,500 27,982 3,670 2,500 27,969 3,670 2,500 28,313 3,670 2,500 25,547 4,270 2,500 24,500 2. Final aids : I (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 66,15 73,61 1 347,40 212,72 249,18 23,676 17,974 46 739 5 012,66 66,34 73,81 1 351,17 213,30 249,88 23,740 18,009 46 863 5 017,73 66,32 73,78 1 350,54 213,16 249,76 23,724 17,952 46 827 4 982,20 67,16 74,69 1 367,15 215,82 252,84 24,021 18,180 47 418 5 029,45 60,69 67,39 1 233,59 194,10 228,14 21,603 15,879 42 572 4 417,26 58,42 64,84 1 183,03 186,14 218,75 20,717 15,351 42 180 4 832,86 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 561,13 3 960,64 561,13 3 972,88 561,13 3 967,55 561,13 4 013,44 561,13 3 593,72 652,87 3 502,13 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 499,40 5 785,73 499,40 5 800,47 499,40 5 785,62 499,40 5 838,93 499,40 5 266,82 512,33 5 220,05 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 16. 2. 90 Official Journal of the European Communities No L 42/53 ANNEX III Aids to sunflower seed ' 'amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 0,000 34,441 6,890 0,000 34,572 6,890 0,000 34,703 6,890 0,000 34,814 6,890 0,000 28,494 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 81,61 90,85 1 663,05 262,91 307,56 29,262 22,475 57 809 6 246,44 81,92 91,20 1 669,38 263,90 308,73 29,372 22,548 58 023 6 261,52 82,23 91,54 1 675,70 264,88 309,90 29,481 22,604 58 238 6 254,79 82,54 91,83 1 681,06 265,71 310,89 29,573 22,630 58 417 6247,98 67,76 75,16 1 375,89 216,09 254,45 24,050 17,374 47 347 4 849,19 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 262,55 1 053,45 4 282,87 1 053,45 4 299,03 1 053,45 4 309,00 1 053,45 3 349,98 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 696,48 7 528,26 0,00 7 722,41 7 553,63 0,00 7 736,79 7 567,69 0,00 7 741,16 7 571,97 0,00 6 404,74 6 264,76 3. Compensatory aids :  in Spain (Pta) 4 231,02 4 251,34 4 267,49 4 278,28 3 319,27 4. Special aid :  in Portugal (Esc) 7 528,26 7 553,63 7 567,69 7 571,97 6 264,76 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,037730 2,298250 42,653500 6,930760 7,873910 0,769273 0,721482 1 516,22 . 192,13300 179,86600 132,16100 2,033630 2,294850 42,640800 6,929750 7,881780 0,769181 0,723740 1 518,82 193,51300 180,56100 132,54900 2,029140 2,290670 42,614999 6,930000 7,892500 0,769255 0,726253  1 520,84 195,41200 181,48300 133,05400 2,025240 2,286870 42,602400 6,930910 7,898130 0,769245 0,728316 1 522,82 196,97700 182,53900 133,45500 2,025240 2,286870 42,602400 6,930910 7,898130 0,769245 0,728316 1 522,82 196,97700 182,53900 133,45500 2,013910 2,275150 42,542900 6,932150 7,915460 0,771005 0,734345 1 529,39 203,07600 185,70100 134,65400